IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1964
                             Filed October 6, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL S. HECK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Stephen A. Owen,

District Associate Judge.



      Michael Heck appeals his jury conviction for assault causing bodily injury.

AFFIRMED.



      Cathleen J. Siebrecht of Siebrecht Law Firm, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Greer, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                          2


BLANE, Senior Judge.

        In October 2019, a jury found Michael Shawn Heck guilty of assault causing

bodily injury. He appeals, arguing substantial evidence does not support the

conviction and his attorney was ineffective in failing to object to a jury instruction.

Because we find substantial evidence supports the verdict and we are without

authority to hear the ineffective-assistance-of-counsel claim, we affirm.

   I.      Facts and Background Proceedings

   Heck and his girlfriend L.M. lived with their son S.H. in an apartment in Boone.

L.M.’s brother, Jacob, lived with his girlfriend, Heather, a short distance away in

the same apartment complex. Heck and L.M. arranged for Jacob and Heather to

babysit S.H. while they went on a date.

        Around 3:00 a.m., L.M. called Jacob requesting he come and pick her up

because she and Heck had been in an argument. Jacob picked up L.M. and

brought her back to his apartment. Later, Heck showed up, an argument ensued,

and Heck punched Jacob in the face, breaking his nose. Heather called the police,

but Heck left before they arrived. Heck was charged with domestic abuse assault

against L.M. and assault causing bodily injury against Jacob, in violation of Iowa

Code sections 708.1(2) and 708.2(2) (2019), a serious misdemeanor.

        At trial, Heck argued self-defense but he did not testify or present evidence.

The jury found Heck not guilty of domestic abuse assault against L.M., but guilty

of assault causing bodily injury against Jacob. The court sentenced Heck to one

year in jail. Heck appeals.
                                             3


   II.       Scope and Standards of Review

          We review challenges to the sufficiency of the evidence for correction of

errors at law. State v. Donahue, 957 N.W.2d 1, 7 (Iowa 2021). We uphold the

verdict if it is supported by substantial evidence. Id. Evidence is substantial when

it would convince a rational fact finder of the defendant’s guilt beyond a reasonable

doubt. Id. We view the evidence in the light most favorable to the State. Id. And

we include all legitimate inferences and presumptions that may reasonably be

deduced from the evidence. Id. We consider all the evidence in the record and

not just the evidence supporting the finding of guilt. State v. Robinson, 859 N.W.2d

464, 467 (Iowa 2015).

   III.      Analysis

          Heck argues the verdict should be overturned because there is a “lack of

evidence, lack of information and cooperation from the witnesses, combined with

Michael’s right to defend himself and being justified in attempting to retrieve his

child all raise questions beyond a reasonable doubt.” The court instructed the jury

on what the State had to prove to find Heck guilty:

                    The State must prove all of the following elements
          of . . . [a]ssault [c]ausing [b]odily [i]njury:
                    1. . . . [Heck] either did an act which was meant to:
                    ....
                    d. cause pain or injury to the victim; and/or
                    e. result in physical contact which was insulting or offensive
          to the victim; and/or
                    f. place the victim in fear of immediate physical contact which
          would have been painful, injurious, insulting or offensive.
                    2. [Heck] had the apparent ability to do the act.
                    3. [Heck’s] act caused a bodily injury to Jacob . . . .
                                         4


The jury instructions also defined “bodily injury” as “physical pain, illness or any

impairment of physical condition.” On Heck’s defense of justification, the court

instructed the jury:

               A person is justified in using reasonable force if he believes
       the force is necessary to defend himself from any imminent use of
       unlawful force.
               If the state has proved any one of following elements, [Heck]
       was not justified:
               1. [Heck] started or continued the incident that resulted in
       injury. . . .

       Both Jacob and Heather testified at trial. Jacob testified he and Heather

were at their home with L.M. and heard a loud noise, which was Heck knocking on

the front door. Heather testified Heck was saying, “Open the door. I want my son.”

Jacob went to the front door but stopped and sat on the stairs inside the residence.

Even though Jacob told her not to, L.M. opened the door. Heck and L.M. started

arguing. Heather testified Heck “wanted [S.H.]” and was angry and aggressive.

L.M. told Heck to go home, and he “[k]ind of just moved her aside and said, “no,

I’m here to pick up [S.H.]”

       After L.M. “got pushed,” the fight “escalat[ed].”     Jacob estimated the

argument between Heck and L.M. became physical within thirty seconds. Jacob,

still seated on the stairs, told Heck “I think [you] should go before the law gets

involved.” Heck came inside the residence and asked if Jacob was going to call

the cops. Jacob said no, and Heck threatened to “beat [Jacob’s] ass.” Then,

according to Jacob, “[h]e just started hitting me.” Jacob estimated Heck hit him in

the face with both fists around fifteen times. Heather saw Heck hit Jacob at least

twice in the face before she ran back to the kitchen and called the police.
                                         5


       During the altercation, L.M. intervened and tried to get Heck to stop hitting

Jacob. She was briefly knocked unconscious and fell to the floor. Once Heck

realized this, he stopped hitting Jacob. Jacob then picked up a crowbar and told

Heck to leave. They struggled over the crowbar but Heck left after Heather called

police. At the hospital, Jacob was treated for a broken nose and deviated septum.

At trial, Jacob admitted that at first he was reluctant to assist the police and

considered the incident a family matter. Heather also testified she did not want to

get Heck in trouble.

       Despite their initial reluctance to press charges against Heck, Jacob and

Heather’s trial testimony provides substantial evidence that Heck committed an

assault causing bodily injury against Jacob. He punched Jacob repeatedly and

hard enough to break his nose.         Even in the argument beforehand, Heck

threatened Jacob with painful or injurious contact stating he would “beat [his] ass.”

Heck had the apparent ability to do so, having pushed his way past L.M. into

Jacob’s apartment. Based upon the evidence at trial, a reasonable juror would

find the State proved Heck committed an assault causing Jacob bodily injury.

       As to the justification defense, Heck suggests Jacob threatened him with

the crowbar over which they tussled. But Jacob’s uncontroverted testimony is that

only after Heck had punched him in the face numerous times did Jacob grab the

crowbar. Heck points out no evidence to the contrary. Evidence in the record

does not show that Heck was defending himself from any imminent use of unlawful

force by L.M. or Jacob. The jury was instructed on Heck’s justification defense

and by its verdict, rejected it. We find substantial evidence supports the jury’s

verdict.
                                           6


         Finally Heck argues in this direct appeal, without acknowledging statutory

changes that have been in effect for two years, that his trial counsel was ineffective

in failing to object to a jury instruction. Iowa Code section 814.7 prohibits us from

deciding an ineffective-assistance claim on direct appeal.         See also State v.

Damme, 944 N.W.2d 98, 103 n. 1 (Iowa 2020) (finding effective date of 2019

amendments to Iowa Code sections 814.6 and 814.7 was July 1, 2019, and “[t]he

determinative date is the date of the judgment of sentence that is appealed, not

whether the appeal was pending on July 1, 2019”); State v. Jordan, 959 N.W.2d

395, 399 (Iowa 2021) (clarifying that amended section 814.7 “does not limit

jurisdiction; it limits the authority of Iowa’s appellate courts to resolve ineffective-

assistance claims on direct appeal”). We lack authority to consider this issue.

   IV.      Conclusion

         Because substantial evidence supports the verdict and we are without

authority to consider the ineffective-assistance-of-counsel claim, we affirm.

         AFFIRMED.